001/002
Faayg7o 207 4068 P,
9425/2020 13:39 Spirit Hospitality f

acd: . 3:43:12 Pagel of 2
Case:20-16307-TBM Doc#:5 Filed:09/23/20 Entered:09/23/20 1 g Page 1 of 2

RESOLUTION OF THE GENERAL PARTNER OF
Wilteo XI Development, LLLP (the “Company")
A

Spirit Hospitality, LLC, in its capacity as General Partner of the Company, a Colorado
limited linbility limited partnership, does hereby agree and resolve a3 follows:

WHEREAS, it is in the best interests of the Company to file a voluntary petition in the
United States Bankruptcy Court pursuant ta Chapter 1] of Title 11 of the-United States Code, and

WHEREAS, the General Partner has authority pursuant to] 15 of the Agreement of
Limited Partnership of Willeo XI Development, LLP to manage the business carried on by the
Company; and

WHEREAS, the General Partner has voted to authorize this Company to file 4 voluntary |
Petition in the United States Bankruptcy Court for the District of Colorado pursuant to Chapter |] |
of Title 11 of the United States Code, |

NOW THEREFORE, IT Is RESOLVED that William G. Albrecht, as the controlling
Mmoinber and manager of the General Partner, authorizes and directs Chad Schneider to execute

and deliver all documents necessary to perfect the filing of'a Chapter 1] voluntary bankruptcy cage !
on behalf of the Company; and |

BE IT FURTHER RESOLVED, that Chad Schnelder ig authorized and directed to appear |
in all bankruptey proceedings on behalf of the Company and to otherwise do and perform all acts |
and deeds to execute and deliver all necessary documents on behalf of the Company in connection |
with such bankruptey case: and

BE IT FURTHER RESOLVED, that Chad Schnaider ig authorized and directed to employ

bankruptcy counsel, special counsel, and any and all professionals hecessary to represent and assist
the Company in such bankruptey case,

Dated:

 

JOAN M CROUSE
Notary Public

State of Colorado |

Notary (D # 20044028369 |

My Commission Expires 08-02-2024

 

 

 

 

about:blank
O9/23/ 2020 Wa: 40 Spirit Hospital ity (Fasis?O 207 4068 P,.002/002

Case:20-16307-TBM Doc#:5 Filed:09/23/20 Entered:09/23/20 13:43:12 Page2 of 2
Page 2 of 2

Subscribed, sworn to, .
by William G, Albresht. and acknowledged before me this tee day of September, 2020,

Witness my hand and official seal,

My Commission Expires 3-2. 2.

about:blank
